4 F.3d 984
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack AMARIGLIO-DUNN, Plaintiff-Appellant,andTRAVEL BANK, a Division of A.P.E. International Limited,Plaintiff,v.John MCCOY, Individually and in his capacity as C.E.O. ofBank One;  Diane Steenman, Individually and in her capacityas President of Bank One Travel Corporation;  DeniseMacerelli, Individually and in her capacity as Executive ofBank One Travel Corporation;  Bank One;  Bank One TravelCorporation, N.A.;  Ralph Manaker, Individually and in hiscapacity as President of USTS Southeast N.C. and USTSSoutheast, Incorporated, Defendants-Appellees.
No. 92-2375.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 26, 1993.Decided:  September 8, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-92-59-5-BO)
Jack Amariglio-Dunn, Appellant Pro Se.
Odes Lawrence Stroupe, Jr., Hunton & Williams, Raleigh, North Carolina;  J. Michael Ozier, Bank One Corporation, N.A., Columbus, Ohio, for Appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Jack Amariglio-Dunn appeals from the district court's order granting summary judgment for Defendants in Amariglio-Dunn's trade secret infringement action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Amariglio v. McCoy, No. CA-92-59-5-BO (E.D.N.C. Oct. 7, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED